 
 
I 
108th CONGRESS
2d Session
H. R. 3978 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2004 
Mr. Gallegly (for himself and Mr. Pitts) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on International Relations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Immigration and Nationality Act to modify provisions relating to designation of foreign terrorist organizations, to amend the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989, to include in annual Department of State country reports on terrorism information on terrorist groups that seek weapons of mass destruction and groups that have been designated as foreign terrorist organizations, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Designation of Foreign Terrorist Organizations Reform Act.
2.Designation of foreign terrorist organizations 
(a)Period of designationSection 219(a)(4) of the Immigration and Nationality Act (8 U.S.C. 1189(a)(4)) is amended— 
(1)in subparagraph (A)— 
(A)by striking Subject to paragraphs (5) and (6), a and inserting A; and 
(B)by striking for a period of 2 years beginning on the effective date of the designation under paragraph (2)(B) and inserting until revoked under paragraph (5) or (6) or set aside pursuant to subsection (c); 
(2)by striking subparagraph (B) and inserting the following: 
 
(B)Review of designation upon petition 
(i)In generalThe Secretary shall review the designation of a foreign terrorist organization under the procedures set forth in clauses (iii) and (iv) if the designated organization files a petition for revocation within the petition period described in clause (ii). 
(ii)Petition periodFor purposes of clause (i)— 
(I)if the designated organization has not previously filed a petition for revocation under this subparagraph, the petition period begins 2 years after the date on which the designation was made; or 
(II)if the designated organization has previously filed a petition for revocation under this subparagraph, the petition period begins 2 years after the date of the determination made under clause (iv) on that petition. 
(iii)ProceduresAny foreign terrorist organization that submits a petition for revocation under this subparagraph must provide evidence in that petition that the relevant circumstances described in paragraph (1) have changed in such a manner as to warrant revocation with respect to the organization. 
(iv)Determination 
(I)In generalNot later than 180 days after receiving a petition for revocation submitted under this subparagraph, the Secretary shall make a determination as to such revocation. 
(II)Classified informationThe Secretary may consider classified information in making a determination in response to a petition for revocation. Classified information shall not be subject to disclosure for such time as it remains classified, except that such information may be disclosed to a court ex parte and in camera for purposes of judicial review under subsection (c). 
(III)Publication of determinationA determination made by the Secretary under this clause shall be published in the Federal Register. 
(IV)ProceduresAny revocation by the Secretary shall be made in accordance with paragraph (6).; and 
(3)by adding at the end the following: 
 
(C)Other review of designation 
(i)In generalIf in a 4-year period no review has taken place under subparagraph (B), the Secretary shall review the designation of the foreign terrorist organization in order to determine whether such designation should be revoked pursuant to paragraph (6). 
(ii)ProceduresIf a review does not take place pursuant to subparagraph (B) in response to a petition for revocation that is filed in accordance with that subparagraph, then the review shall be conducted pursuant to procedures established by the Secretary. The results of such review and the applicable procedures shall not be reviewable in any court. 
(iii)Publication of results of reviewThe Secretary shall publish any determination made pursuant to this subparagraph in the Federal Register.. 
(b)AliasesSection 219 of the Immigration and Nationality Act (8 U.S.C. 1189) is amended— 
(1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and 
(2)by inserting after subsection (a) the following new subsection (b): 
 
(b)Amendments to a designation 
(1)In generalThe Secretary may amend a designation under this subsection if the Secretary finds that the organization has changed its name, adopted a new alias, dissolved and then reconstituted itself under a different name or names, or merged with another organization. 
(2)ProcedureAmendments made to a designation in accordance with paragraph (1) shall be effective upon publication in the Federal Register. Subparagraphs (B) and (C) of subsection (a)(2) shall apply to an amended designation upon such publication. Paragraphs (2)(A)(i), (4), (5), (6), (7), and (8) of subsection (a) shall also apply to an amended designation. 
(3)Administrative recordThe administrative record shall be corrected to include the amendments as well as any additional relevant information that supports those amendments. 
(4)Classified informationThe Secretary may consider classified information in amending a designation in accordance with this subsection. Classified information shall not be subject to disclosure for such time as it remains classified, except that such information may be disclosed to a court ex parte and in camera for purposes of judicial review under subsection (c).. 
(c)Technical and conforming amendmentsSection 219 of the Immigration and Nationality Act (8 U.S.C. 1189) is amended— 
(1)in subsection (a)— 
(A)in paragraph (3)(B), by striking subsection (b) and inserting subsection (c); 
(B)in paragraph (6)(A)— 
(i)in the matter preceding clause (i), by striking or a redesignation made under paragraph (4)(B) and inserting at any time, and shall revoke a designation upon completion of a review conducted pursuant to subparagraphs (B) and (C) of paragraph (4); and 
(ii)in clause (i), by striking or redesignation; 
(C)in paragraph (7), by striking , or the revocation of a redesignation under paragraph (6),; and 
(D)in paragraph (8)— 
(i)by striking , or if a redesignation under this subsection has become effective under paragraph (4)(B),; and 
(ii)by striking or redesignation; and 
(2)in subsection (c), as so redesignated— 
(A)in paragraph (1), by striking of the designation in the Federal Register, and all that follows through review of the designation and inserting in the Federal Register of a designation, an amended designation, or a determination in response to a petition for revocation, the designated organization may seek judicial review; 
(B)in paragraph (2), by inserting , amended designation, or determination in response to a petition for revocation after designation; 
(C)in paragraph (3), by inserting , amended designation, or determination in response to a petition for revocation after designation; and 
(D)in paragraph (4), by inserting , amended designation, or determination in response to a petition for revocation after designation each place that term appears. 
(d)Savings provisionFor purposes of applying section 219 of the Immigration and Nationality Act on or after the date of enactment of this Act, the term designation, as used in that section, includes all redesignations made pursuant to section 219(a)(4)(B) of the Immigration and Nationality Act (8 U.S.C. 1189(a)(4)(B)) prior to the date of enactment of this Act, and such redesignations shall continue to be effective until revoked as provided in paragraph (5) or (6) of section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)). 
3.Inclusion in Annual Department of State Country Reports on Terrorism of Information on Terrorist Groups that Seek Weapons of Mass Destruction and Groups that have been Designated as Foreign Terrorist Organizations 
(a)Inclusion in reportsSection 140 of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (22 U.S.C. 2656f) is amended— 
(1)in subsection (a)(2)— 
(A)by inserting any terrorist group known to have obtained or developed, or to have attempted to obtain or develop, weapons of mass destruction, after during the preceding five years,; and 
(B)by inserting any group designated by the Secretary as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189), after Export Administration Act of 1979,; 
(2)in subsection (b)(1)(C)(iii), by striking and at the end; 
(3)in subsection (b)(1)(C)— 
(A)by redesignating clause (iv) as clause (v); and 
(B)by inserting after clause (iii) the following new clause: 
 
(iv)providing weapons of mass destruction, or assistance in obtaining or developing such weapons, to terrorists or terrorist groups; and; and 
(4)in subsection (b)(2)— 
(A)by redesignating subparagraphs (C), (D), and (E) as (D), (E), and (F), respectively; and 
(B)by inserting after subparagraph (B) the following new subparagraph: 
 
(C)efforts by those groups to obtain or develop weapons of mass destruction;. 
(b)Effective dateThe amendments made by subsection (a) shall apply beginning with the first report under section 140 of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (22 U.S.C. 2656f), submitted more than one year after the date of the enactment of this Act. 
 
